                  Case 5:17-cv-05541-JFL Document 30 Filed 01/03/19 Page 1 of 1


                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JAY GRISCOM et al                                             :

                                                              :           CIVIL ACTION NO. 5: 17-5541
                       vs.
                                                              :

GREENBRIAR MARKETING & MANAGEMENT,
INC. et al                                                    :



           ORDER REFERRING CASE TO ARBITRATION AND APPOINTING ARBITRATORS


                       AND NOW, this           3rd          day of          January         ,     2019       , it is hereby

                         ORDERED, pursuant to Local Civil Rule 53.2, Section 4(a), that the above civil action is herewith
referred to arbitration and

                       Chairman                  MARLA MELMAN
                       Arbitrator                NICHOLAS NOEL, III
                       Arbitrator                WILLIAM K. MALKAMES

having been selected at random by the arbitration clerk from among those certified as arbitrators, shall hear this case at
9:30 am, on Thursday, February 7, 2019. PLEASE NOTE THAT THIS ARBITRATION HEARING WILL BE
HELD IN THE EDWARD N. CAHN FEDERAL COURTHOUSE, 504 HAMILTON STREET, ALLENTOWN,
PA 18101. Pursuant to a notice which shall this day be mailed by the arbitration clerk to all counsel of record and the
arbitrators, the arbitrators being authorized to change the time and date of the arbitration hearing provided the hearing is
commenced within 30 days of the hearing date set forth in this order (continuances beyond this 30 day period must be
approved by the court) and the clerk of court is notified of the change; and it is

                       FURTHER ORDERED, that all documentary evidence shall be marked in advance and exchanged,
except for impeaching documents; and that the above designated chairman shall file with the clerk of court the arbitration
award after the hearing is concluded.

                       The failure of counsel to promptly advise the arbitrators and the Arbitration Section of the Clerk's
Office of the settlement or other final disposition of this case may result in appropriate discipline by the Court pursuant
to Local Civil Rule 83.6.1.


                                                              BY THE COURT


                                                                  /s/ JOSEPH F. LEESON, JR.
                                                              HONORABLE JOSEPH F. LEESON, JR.
